Citation Nr: 0120818	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-10 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence had been submitted to 
reopen a claim of service connection for a cervical spine 
disorder, claimed as residuals of an in-service injury 
(cervical spine disorder).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to July 
1973, including a 
6-week tour of duty in the Dominican Republic from April to 
June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 RO rating decision, 
which in appealed part, denied a claim of service connection 
for PTSD, and found that no new and material evidence had 
been submitted to reopen a claim of service connection for a 
cervical spine disorder.  

The veteran's sworn testimony was obtained both at a personal 
hearing at the RO in April 1999, and a hearing before the 
undersigned Member of the Board sitting at the RO (Travel 
Board hearing) in May 2001.  

It is noted that although the appeal initially included a 
claim of service connection for a left arm disorder, the 
veteran withdrew this claim at his May 2001 Travel Board 
hearing, asserting that the RO had considered the wrong arm.  
As the veteran raises a claim of service connection for a 
right arm disorder, this matter is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  A November 1989 RO rating decision found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a cervical spine disorder; the 
veteran was issued notice of the disallowance in a November 
1989 supplemental statement of the case, and he did not 
timely perfect an appeal.  

2.  Evidence received since the November 1989 RO decision is 
duplicative and not probative of the issue at hand as to 
whether any current cervical spine condition or degenerative 
joint disease of the cervical spine is related to military 
service, or injury incurred therein.  


CONCLUSION OF LAW

Evidence received since the November 1989 RO denial of 
service connection for a cervical spine condition is not new 
and material, the appellant's claim for such benefit is not 
reopened, and remains denied.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.104(a), 3.156(a), 20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that both the duty to assist and 
notice provisions have been adequately discharged by VA with 
respect to the issue addressed herein.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  In the RO's May 1997 letter to the veteran, 
an October 1997 notice of RO rating decision, a May 1998 
statement of the case (SOC), and at his Travel Board hearing 
in May 2001, the veteran has repeatedly been advised of the 
sort of evidence necessary to reopen his claim of service 
connection for a cervical spine disorder.  Additionally, all 
indicated development has been completed to the extent 
reasonably possible.  That is, at his May 2001 Travel Board 
hearing, the veteran made reference to treatment at a local 
VA facility, the records of which are already on file, and he 
denied any private treatment for a cervical spine disorder.  
As such, no further action is indicated under VCAA, 38 C.F.R. 
§ 5103(f) (2000).  

Except as provided in 38 U.S.C.A. § 5108 (2000), when a claim 
is disallowed by the Board, a claim upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (2000).  
Thus, when the veteran failed to timely perfect an appeal 
from the November 1989 RO rating decision--finding that no 
new and material evidence had been submitted to reopen a 
claim of service connection for a cervical spine disorder, 
that decision became final based upon the evidence then of 
record.  38 U.S.C.A. § 7104 (West 1991).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  Id.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The above law and regulations require that the Board 
presently determine whether new and material evidence has 
been submitted since the time of the November 1989 RO 
decision, so as to reopen the claim of service connection for 
a cervical spine disorder.  

The evidence of record at the time of the November 1989 RO 
rating decision (that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
cervical spine disorder) included the veteran's service 
medical records, post-service VA and private treatment 
records, and his statements in support of his current claim 
and previously denied claims.  

Service medical records show complaints of posterior neck and 
head pain following a May 23, 1970 motor cycle accident.  On 
examination, there was good movement and strength of all 
extremities, grossly intact sensation and cranial nerves, and 
no external lesions except multiple abrasions and contusions 
of the extremities.  On June 1, 1970, the veteran was found 
to be neurologically intact.  A June 5, 1970 record shows a 
history of a diagnosis of cervical strain.  A June 18, 1970 
brain scan was normal.  Additional treatment is not 
indicated.  On examination at separation from service in July 
1973 disorders were neither found nor reported by the 
veteran.  

The post-service medical evidence already of record at the 
time of the November 1989 RO rating decision, now final, 
included a September 1982 VA examination report showing a 
current diagnosis of history of probably neck injury with 
mild sequelae.  

The veteran's original claim of service connection for a 
cervical spine (neck) condition was denied by RO rating 
decision dated in February 1983.  

Later received VA treatment records, dated from November 1979 
to March 1988, show occasional treatment for a back and 
cervical spine disorders following a motor vehicle accident 
in November 1979.  In pertinent part, the veteran's neck pain 
was variously diagnosed as cervical spine syndrome, cervical 
spasm, and degenerative joint disease.  November 1979 X-ray 
studies show, in pertinent part, loss of cervical lordosis, 
consistent with muscle spasm or soft tissue injury.  

In January 1989 the veteran submitted duplicate copies of 
service medical records.  

In November 1989 the RO found that no new and material 
evidence had been submitted to reopen the claim of service 
connection for a cervical spine condition.  

On VA psychological evaluation in February 1996, the veteran 
stated that in 1981, while on motorcycle duty as a policeman 
(from 1974 to 1982), he was hit by a car, sustaining a knee 
injury.  

The April 1996 RO rating decision found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a cervical spine disorder.  Notice of that RO 
rating decision was issued on April 8, 1996.  In October 
1996, the veteran submitted a statement, with supporting 
treatment records, regarding a matter not pertinent to the 
cervical spine claim on appeal.  

The additional evidence of record also includes VA treatment 
records showing complaints of neck pain, diagnosed as 
cervical degenerative joint disease.

The veteran's sworn testimony was received at the RO in April 
1999.  At that time, the veteran indicated he sustained a 
cervical spine disorder while stationed in Okinawa, Japan.  

The veteran's sworn testimony was also received at his Travel 
Board hearing in May 2001, where he stated he has had neck 
pain since service.  

The Board first notes, regarding copies of duplicate service 
medical records, that duplicate records never represent new 
and material evidence.  Morton v. Principi, 3 Vet. App. 508 
(1992).  

Other evidence submitted or received since the time of the 
November 1989 RO rating decision includes the above mentioned 
VA treatment records showing current treatment for cervical 
spine pathology without a medical opinion that the current 
disorder is due to service.  While none of the evidence 
submitted since November 1989 links any current cervical 
spine diagnosis to the veteran's May 1971 in-service injury, 
notation of the veteran's reported history of such injury is 
shown.  However, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit v. 
Brown, 5 Vet. App. 91 (1993) requirement.  Such evidence 
cannot enjoy the presumption of truthfulness accorded by 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is "new and material" for 
purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise.  LaShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

The remaining evidence consists of the veteran's own written 
statements and his sworn testimony.  Due consideration has 
been given to the sworn testimony of the veteran.  However, 
his lay opinion of the etiology of his cervical spine 
condition, that is, his opinion that his current, or post-
service cervical spine disorder was due to an in-service 
injury in May 1971 is without any medical support.  The 
documented service medical records show no neck or cervical 
spine disorder at separation from service in July 1973, and 
the post-service evidence shows no treatment for a cervical 
spine disorder until 1979, many years after his separation 
from service.  As such, the veteran's lay testimony and 
statements alone do not provide a basis in VA law to reopen 
the claim, as the Court has held that lay persons are not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The Board finds that to the extent that the veteran's sworn 
oral testimony and written statements are offered for reasons 
which require medical knowledge under the Court's holding in 
Grottveit, the instant claim is not reopened for lack of new 
and material evidence.  With no credible medical evidence to 
support his lay opinion, the claim is not reopened.  
Espiritu, supra; Grottveit, supra.  




ORDER  

New and material evidence has not been submitted to reopen a 
claim of service connection for a cervical spine disorder.  


REMAND  

The veteran asserts entitlement to service connection for 
PTSD on the basis of his non-Vietnam U.S. Marine Corps 
service from 1963 to 1973.  He is already service-connected 
for a phobic reaction to flying.  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 3.304(f) (2000); See also, Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997); West v. Brown, 7 Vet. App. 70 
(1994).  In this instant case, none of these requirements 
have been satisfactorily developed.  

The veteran's military service personnel records show that 
the veteran had a six-week tour of duty in the Dominican 
Republic from April 1965 to June 1965, where he alleges he 
was exposed to combat, or combat-like, PTSD stressors and 
situations.  He also describes other PTSD stressor events 
from when he was stationed in Okinawa in March and April 
1971.  Service personnel records show no combat history, 
although participation in Operation Steel Spike I, between 
October 1964 and June 1965, is noted.  It remains unclear, 
however, whether the RO determined that the veteran had no 
combat, as the May 1998 SOC is vague as to this necessary 
point of fact.  If such a determination was made, then the 
veteran must be adequately advised as to the basis of this 
determination.  

Evidence necessary to establish the occurrence of a 
recognizable in-service stressor to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If the VA determines 
that the veteran engaged in combat with the enemy--and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1998); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, the VA determines either 
that the veteran did not engage in combat with the enemy, or 
that he did engage in combat, but that an alleged stressor is 
not combat related, then his lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate his testimony or statements. See 38 U.S.C.A. 
§ 1154(b) (West 2000); 38 C.F.R. 3.304(f) (2000); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  See also, Hayes v. Brown, 
5 Vet. App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Additionally, the veteran should be so advised 
as to the sort of evidence necessary, including obtaining the 
statements of witnesses to any stressor event.  

In addition, the RO should consider VAOPGCPREC 12-99 (October 
1999) in determining whether the veteran "engaged in combat 
with the enemy" for purposes of applying 38 U.S.C.A. § 
1154(b) (2000), and a determination should be made as to 
whether the alleged stressor is combat or non-combat related, 
with appropriate development completed upon such 
determination.  

The Board would emphasize, however, that the mere presence in 
a combat zone or the reporting of indirect experiences of an 
individual are not sufficient to show that the veteran 
engaged in combat with the enemy.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Additionally, it is the veteran's duty to 
provide as detailed information as possible to permit 
verification or corroboration of his alleged stressful 
experiences, which is not an impossible or onerous burden.  
Wood, 1 Vet. App. at 193.  Thus, the veteran should be 
contacted and provided an opportunity to clarify any combat 
he claims to have had pertinent to the instant appeal.  

An attempt should be made at verification of the alleged in-
service PTSD stressor(s), in conjunction with obtaining more 
specific facts and circumstances surrounding the veteran's 
tour of duty in the Dominican Republic and Okinawa, Japan, so 
as to aid in the determination as to whether any of these 
were "combat" situations.  Both the veteran and his 
representative must be advised of the specific information 
necessary to support the assertion that he had combat, so as 
to support his claim, and that any failure to do so will 
result in the denial of the claim on appeal.  Thereafter, the 
Board is of the opinion that the RO should contact the 
Commandant of the Marine Corps (Code HDH), Headquarters, US 
Marine Corps, Washington, D.C. 20380 requesting unit records, 
and Commandant of the Marine Corps (Code MMRB, Headquarters, 
US Marine Corps, Quantico, VA  22134-0001, for any awards and 
decorations for the veteran.  In this regard, the RO should 
contact the National Personnel Records Center (NPRC herein) 
for assistance.  

While VA treatment and examination reports show a diagnosis 
of PTSD, these diagnoses have assumed a clinical history as 
reported by the veteran, and have failed to answer the 
medical questions raised by the documented clinical history.  
That is, the diagnoses of PTSD of record were made without a 
review of the documented clinical history contained in the 
claims file-which would have demonstrated a pre-service 
psychiatric history, as well as other current psychiatric 
diagnoses of record.  Note: A November (alternately dated in 
December) 1970 in-service psychiatric evaluation report 
showing aerophobia following an in-service helicopter 
incident; a September 1982 neuropsychiatric examination 
report shows a diagnosis of adjustment reaction with 
depressive and anxiety features; and VA treatment records of 
October 1996 show diagnoses of adjustment disorder with 
depression, and a personality disorder not otherwise 
specified.  

The etiology of the above diagnoses was not resolved on most 
recent VA psychiatric examination in February 1996.  Aside 
from a lack of review of the veteran's VA claims file and 
documented clinical history, the examiner's diagnosis of PTSD 
presumes the accuracy of the veteran's reported combat 
history-an unverified history which may or may not be 
accurate.  For example, the examiner accepts as accurate the 
veteran's reported history of having "witnessed the deaths 
of other Marines in a helicopter...," incident, even though 
his other statements of record regarding the same helicopter 
incident, including his sworn Travel Board testimony of May 
2001, indicates that he did not witness the deaths, but 
merely noted smoke in the air from what he assumed were 
helicopter crashes, and that his reaction to this was anxiety 
for his future air travel.  The examiner apparently was 
unaware that the veteran is service connected for phobic 
reaction to flying.  

Additionally, while the February 1996 VA psychiatric examiner 
gives a diagnosis of PTSD, the report also indicates that the 
findings obtained on psychiatric testing did not support the 
diagnosis of PTSD.  That is, the veteran's M-PTSD score was 
125, "just below the empirically-derived criterion for 130 
needed for a PTSD diagnosis."  Moreover, the VA examiner 
noted that the veteran's MMPI-2 profile was thought to be 
"clinically invalid" due to extreme evaluations, "often 
due to an individual's attempt to intentionally appear 
pathological."  Other diagnoses noted at that time were 
depressive disorder, and phobia, situational type.  A score 
on the Global Assessment of Functioning (GAF) scale was not 
given, nor were symptoms of PTSD distinguished from symptoms 
of non-PTSD disorders.  Accordingly, if any stressor events 
are verified, or the RO finds that a stressor event or events 
is related to combat, another VA psychiatric examination is 
needed, to include a thorough review of his documented 
clinical history and to obtain a medical opinion which 
considers the issues raised above.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the VA RO has not yet considered whether any 
additional notification or development action is required 
solely due to VCAA, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, the instant Remand is required.  

Under the circumstances of this case, additional development 
is necessary, and this matter is REMANDED for the following 
action:

1.  The RO should appropriately contact 
the veteran and request not only the 
names (and addresses, if known) of any 
witnesses, or participants, to the 
alleged inservice PTSD stressor events, 
but also the facts and circumstances of 
his alleged helicopter gunner 
stressor(s), and his experiences with 
hauling dead or wounded personnel, 
including the name of any mission(s), 
units involved, and names of fellow 
officers similarly assigned, or any 
witnesses to the events, etc.  
The veteran should be informed of the 
necessity to obtain corroborating 
evidence of each of his inservice PTSD 
stressors.  

2.  The RO should appropriately contact 
the veteran and request that he also 
submit the names, addresses, and 
approximate dates of treatment of all VA 
and/or non-VA (private) care providers 
who have treated him for PTSD, mental 
health, or psychiatric disorder(s) from 
July 1973 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

3.  The RO should contact the Commandant 
of the Marine Corps (Code HDH), 
Headquarters, US Marine Corps, 
Washington, D.C. 20380 requesting unit 
records, and Commandant of the Marine 
Corps (Code MMRB, Headquarters, US Marine 
Corps, Quantico, VA  22134-0001, for any 
awards and decorations for the veteran.  
The RO should request that a 
determination be made as to whether any 
of the veteran's PTSD stressors can be 
verified, as well as whether the veteran 
had any "combat," including during 
Operation Steel Spike I in 1965.  

In this regard, the RO should also 
contact the National Personnel Records 
Center (NPRC herein) for assistance in 
the verification of each PTSD stressor.  

A copy of the veteran's April 1999 PTSD 
stressor statement must be included with 
the above requests, as well as any more 
recent statement of the veteran.  

4.  If pursuant to Paragraphs #1, 2, and 
3 of this REMAND, the veteran indicates 
any other stressor(s) or provides 
additional information not previously 
considered, Commandant of the Marine 
Corps should be asked to verify such 
stressor(s).

Copies of the RO's written request(s), 
and the response(s) of the Commandant of 
the Marine Corps and NPRC must be 
maintained in the claims file.  

5.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for a VA PTSD examination, with 
medical opinion as to etiology of all 
pathology found on examination, in the 
event that evidence is received verifying 
any PTSD stressor event, or that the 
veteran had any combat and combat-related 
stressor(s).  

6.  If the RO determines that a VA 
examination is needed, then the claims 
folder must be made available to the 
examiner for use in the study of the 
case.  Definitive diagnoses should be 
entered, with indication of the etiology 
of all service related disorders, 
including PTSD, if found to exist.  A 
description of the degree of impairment 
resulting exclusively from PTSD should be 
obtained and a GAF Scale score should be 
obtained and explained.  The examiner is 
to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD, in accordance with VA guidelines 
and the criteria set forth in 38 C.F.R. 
§ 3.304(f) (2000).  The RO should 
specifically make a determination of 
whether the veteran had combat, as well 
as whether he had any in-service, 
verified, credible, PTSD stressor(s) and, 
if so, whether he has PTSD due to an 
accepted stressor(s).  If the decision 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



